Exhibit 10.1


RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR COMPANY EMPLOYEES
UNDER THE JOUNCE THERAPEUTICS, INC.
2017 STOCK OPTION AND INCENTIVE PLAN
Name of Grantee:    
No. of Restricted Stock Units:    
Grant Date:    
Pursuant to the Jounce Therapeutics, Inc. 2017 Stock Option and Incentive Plan
as amended through the date hereof (the “Plan”), Jounce Therapeutics, Inc. (the
“Company”) hereby grants an award of the number of Restricted Stock Units listed
above (an “Award”) to the Grantee named above. Each Restricted Stock Unit
represents the right to receive one share of Common Stock, par value $0.001 per
share of the Company (the “Common Stock”), upon the vesting of the Restricted
Stock Units, subject to the terms and conditions set forth herein.
1.Vesting of Restricted Stock Units. The Restricted Stock Units shall vest on
the Vesting Dates specified in the following schedule so long as the Grantee
remains an employee of the Company or a Subsidiary on such Dates. Upon vesting
of the Restricted Stock Units, the Company will deliver for each Restricted
Stock Unit that becomes vested, one share of Common Stock, in accordance with
Paragraph 3 of this Agreement.
Vesting Date
Incremental Number 
of Shares Vested 





The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 1.
[Notwithstanding anything contained in this Agreement to the contrary, in the
event (and only in the event) that this Agreement or the Restricted Stock Units
are assumed or continued by the Company or its successor entity in a Sale Event
in the sole discretion of the parties to a Sale Event and thereafter remains in
effect following such Sale Event, then 100% of the then-unvested Restricted
Stock Units shall be deemed vested in full upon the date on which the Grantee’s
employment with the Company or successor entity terminates if (A) such
termination occurs in connection with and effective as of the date of, or within
12 months following the date of, such Sale Event and (B) such termination is
either by the Company without Cause (as defined in the Plan) or by the Grantee
for Good Reason (as defined in the Plan).]
2.    Termination of Employment. If the Grantee’s employment with the Company
and its Subsidiaries terminates for any reason (including death or disability)
or no reason prior to the satisfaction of the vesting conditions set forth in
Paragraph 2 above, any Restricted Stock Units that


1

--------------------------------------------------------------------------------




have not vested as of such date shall automatically and without notice terminate
and be forfeited without the payment of any consideration to the Grantee, and
neither the Grantee nor any of his or her successors, heirs, assigns, or
personal representatives will thereafter have any further rights or interests in
such unvested Restricted Stock Units.
3.    Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than 30 days following such date), the Company shall
issue to the Grantee the number of shares of Common Stock equal to the aggregate
number of Restricted Stock Units that have vested pursuant to Paragraph 1 of
this Agreement on such date, subject to the payment of any withholding taxes
pursuant to Paragraph 5 of this Agreement, and the Grantee shall thereafter have
all the rights of a stockholder of the Company with respect to such shares.
4.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan, including the powers of the Administrator set forth in Section 2(b)
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
5.    Tax Withholding.
(a)    The Grantee acknowledges that he or she is responsible for obtaining the
advice of the Grantee’s own tax advisors with respect to the award of Restricted
Stock Units and the Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents with respect
to the tax consequences relating to the Restricted Stock Units. The Grantee
understands that the Grantee (and not the Company) shall be responsible for the
Grantee’s tax liability that may arise in connection with the acquisition,
vesting and/or disposition of the Restricted Stock Units. The Grantee
acknowledges that no election under Section 83(b) of the Internal Revenue Code,
as amended, is available with respect to Restricted Stock Units.
(b)    The Grantee acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Grantee any federal,
state, local or other taxes of any kind required by law to be withheld with
respect to the vesting of the Restricted Stock Units. At such time as the
Grantee is not aware of any material nonpublic information about the Company or
the Common Stock, the Grantee shall execute the instructions set forth in in
Exhibit A attached hereto (the “Automatic Sale Instructions”) as the means of
satisfying such tax obligation. If the Grantee does not execute the Automatic
Sale Instructions prior to an applicable vesting date, then the Grantee agrees
that if under applicable law the Grantee will owe taxes at such vesting date on
the portion of the Award then vested, the Company shall be entitled to immediate
payment from the Grantee of the amount of any tax required to be withheld by the
Company. The Company shall not deliver any shares of Common Stock to the Grantee
until it is satisfied that all required withholdings have been made.
6.    Section 409A of the Code. This Agreement shall be interpreted in such a
manner that all provisions relating to the settlement of the Award are exempt
from the requirements of Section 409A of the Code as “short-term deferrals” as
described in Section 409A of the Code.


2

--------------------------------------------------------------------------------




7.    No Obligation to Continue Employment. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment and neither the Plan nor this Agreement shall
interfere in any way with the right of the Company or any Subsidiary to
terminate the employment of the Grantee at any time.
8.    Restrictions on Transfer of Award. This Award may not be sold,
transferred, pledged, assigned or otherwise encumbered or disposed of by the
Grantee, and any shares of Common Stock issuable with respect to the Award may
not be sold, transferred, pledged, assigned or otherwise encumbered or disposed
of until both (i) the Restricted Stock Units have vested as provided in
Paragraph 1 of this Agreement and (ii) the shares of Common Stock have been
issued to the Grantee in accordance with the terms of the Plan and this
Agreement.
9.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
10.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.
11.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
JOUNCE THERAPEUTICS, INC.
By:___________________________
Title: CFO


3

--------------------------------------------------------------------------------






The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.


Grantee’s name and address:


 
 
 
 





4

--------------------------------------------------------------------------------


Exhibit A


Durable Automatic Sale Instruction


This Durable Automatic Sale Instruction is being delivered to Jounce
Therapeutics, Inc. (the “Company”) by the undersigned on the date set forth
below.


I hereby acknowledge that the Company has granted, or may in the future from
time to time grant, to me Restricted Stock Units under the Company’s long-term
equity incentive plans as in effect from time to time.
I acknowledge that upon the vesting dates applicable to any such Restricted
Stock Units, I will have compensation income equal to the fair market value of
the shares of the Company’s common stock subject to the Restricted Stock Units
that vest on such date and that the Company is required to withhold all
applicable income and employment taxes based on minimum statutory withholding
rates for all tax purposes, including payroll and social security taxes (the
“Tax Withholding Obligations”) in respect of that compensation income on the
applicable vesting date.
I desire to establish a process to satisfy such Tax Withholding Obligations in
respect of all Restricted Stock Units that have been, or may in the future be,
granted by the Company to me through an automatic sale of a portion of the
shares of common stock, par value $0.001 per share of the Company (the “Common
Stock”) that would otherwise be issued to me on each applicable vesting date,
such portion to be in an amount sufficient to satisfy the Tax Withholding
Obligations, with the proceeds of such sale to be delivered to the Company in
satisfaction of such Tax Withholding Obligations.
I understand that the Company has arranged for the administration and execution
of its long-term equity incentive plans and the sale of securities by plan
participants thereunder pursuant to an Internet-based platform administered by a
third party (the “Agent”) and the Agent’s designated brokerage partner.
Upon any vesting of my Restricted Stock Units from and after the date of this
Durable Automatic Sale Instruction, I hereby instruct and authorize the Company
to arrange for the Agent (or its designated brokerage partner) to automatically
sell on my behalf that whole number of shares of Common Stock issuable with
respect to my Restricted Stock Units that vest to generate cash proceeds
sufficient to satisfy the Tax Withholding Obligations and the Company shall
receive such net proceeds in satisfaction of such Tax Withholding Obligations.
Such shares of Common Stock will be sold on the day the Tax Withholding
Obligations arises (e.g., a Vesting Date) or as soon thereafter as practicable.
I agree and acknowledge that I shall be responsible for all brokerage fees and
other costs of sale, and I agree to indemnify and hold the Company harmless from
any losses, costs, damages or expenses relating to any such sale.
I acknowledge that the Company or its designee is under no obligation to arrange
for such sale at any particular price, and that the proceeds of any such sale
may not be sufficient to satisfy the Grantee’s Tax Withholding Obligation.
Accordingly, I agree to pay to the Company as soon as practicable, including
through additional payroll withholding, any amount of the Tax Withholding
Obligation that is not satisfied by the sale of shares of Common Stock described
above.


A-1

--------------------------------------------------------------------------------




I acknowledge that these Durable Automatic Sale Instruction is intended to
comply with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Securities
Exchange Act of 1934, as amended, and to be interpreted to comply with the
requirements of Rule 10b5-1(c), and that I am not aware of any material,
nonpublic information with respect to the Company as of the date listed below.


 
 
Print Name:
 
Date:
 







A-2